[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL RETURN OF RECORD CT Page 981
Returned herewith are copies of the following documents which are part of the record in this matter:
1. Transcript of excerpts from the October 23, 1989, November 20, 1989, December 11, 1989 and April 16, 1989 regular meetings of the defendant Inland Wetlands/Conservation Commission re: application #89-79P.
2. Transcript of the Public Hearing of November 13, 1989 concerning the subject application.
3. Transcript of the regular meeting of November 20, 1989.
4. Transcript of the March 19, 1990 regular meeting.
5. Transcript of the April 16, 1990 Public Hearing and that portion of the April 16, 1990 regular meeting that refers to the subject application.
6. Copy of Legal Notice published in the Journal Inquirer providing notice of the November 13, 1989 Public Hearing.
7. Copy of Notice published in the Journal Inquirer notifying of approval of the subject application at the December 11, 1989 meeting.
8. Notice published in the Journal Inquirer advising that at the March 19, 1990 meeting the approval granted on December 11, 1989 was rescinded and that a new Public Hearing was to be held on April 16, 1990.
9. Notice published in the Journal Inquirer of a Public Hearing to be held on April 16, 1990 concerning the subject application. 10. Notice published in the Journal Inquirer advising that the subject application was approved at the April 16, 1990 meeting.
DEFENDANT
                                    INLAND WETLANDS AGENCY/ CONSERVATION COMMISSION OF THE TOWN OF SOUTH WINDSOR
                                    Richard M. Rittenband Its Attorney
CERTIFICATION
Service certified to counsel of record this 25th day of January, 1991.
                                    Richard M. Rittenband ATTORNEY AT LAW
CT Page 982